Citation Nr: 1023105	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-33 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) that declined to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for PTSD.  

In a February 2008 decision, the Board reopened the claim and 
remanded the underlying claim for service connection for 
additional development.  

Although the Board previously remanded the claim as 
entitlement to service connection for PTSD, the Board has 
recharacterized the issue currently on appeal pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

VA has not satisfied its duty to assist the Veteran in the 
development of his claim.

In the February 2008 remand, the Board instructed the AMC to 
attempt to verify the Veteran's reported PTSD stressors 
through the United States Army & Joint Services Records 
Research Center (JSRRC).  Specifically, the Board instructed 
that the AMC request that the JSRRC attempt to verify an 
enemy attack upon Ching Chuan Kang Air Base in Taiwan during 
the period from March 1967 to May 1967, and, if verified, to 
attempt to verify whether "C.M.," an airman first class, 
was injured during the attack.  The Board also instructed 
that the AMC request that the JSRRC attempt to verify an 
enemy attack upon Nha Trang Air Base in Vietnam during the 
period from June 1967 to August 1967, and, if verified, to 
attempt to verify whether "A.M.," an airman first class, 
was injured during the attack.

In June 2009, the AMC submitted the requests for verification 
to the JSRRC.  In a July 2009 response, the JSRRC indicated 
in part that it could find no evidence verifying that 
"A.M." was injured during the alleged attack.  It is 
unclear to the Board whether JSRRC used the full name of 
"A.M." in attempting to verify the injury, or whether such 
difference would have yielded different results.  No attempt 
was made to verify whether "C.M." was injured.  
Additionally, it is not clear from JSRRC's response whether 
the attacks reported by the Veteran were verified.

Because it remains unclear whether "C.M." was injured in 
the attack on Ching Chuan Kang Air Base in Taiwan, whether a 
search using "A.M.'s" full name would have yielded 
different results, and whether the reported attacks in fact 
occurred, the Board concludes that an additional remand is 
necessary in effort to verify the Veteran's reported 
stressors.

Next, because the Veteran's claim has been expanded to 
include a claim of entitlement to service connection for 
psychiatric disorders other than PTSD, in light of the 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and 
the record demonstrates psychiatric diagnoses other than 
PTSD, the Board concludes that an additional VA examination 
is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the JSRRC perform 
searches of all available and 
appropriate records, including unit 
histories and log books for the "314th 
Tactical Airlift Wing (TAW), the higher 
headquarters for the 345th Tactical 
Airlift Squadron," the available U.S. 
Air Force casualty data, and the book 
titled "The Air Base Defense in the 
Republic of Vietnam 1961-1973" in an 
attempt to verify the Veteran's alleged 
in-service stressors (an enemy attack 
upon Ching Chuan Kang Air Base in 
Taiwan during the period from March 
1967 to May 1967, as a result of which 
C. Murray, A1C from Washington, D.C. 
was injured and received a Purple 
Heart, and an enemy attack upon Nha 
Trang Air base during the period from 
June 1967 to August 1967, as a result 
of which Altrus McCoy, A1C, was 
injured).  In addition to attempting to 
verify the casualties, JSRRC should 
specifically indicate whether the Air 
Bases came under enemy attack during 
the periods reported by the Veteran.  
If the stressors are not capable of 
corroboration, the Veteran should be 
informed.

2.  After the above development has 
been completed, schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any 
psychiatric disability found to be 
present at any time during the pendency 
of the appeal.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination and that review 
must be indicated in the examination 
report.  The examiner must specifically 
attempt to reconcile his or her 
opinions with all other pertinent 
evidence of record, including the 
opinions rendered on VA examination in 
August 2002 and July 2009, the post-
service medical records reflecting 
complaints and clinical findings of 
multiple psychiatric symptoms; 
including depression, memory loss, and 
difficulty sleeping, diagnoses of PTSD, 
schizophrenia, and bipolar disorder, 
and the statements of the Veteran and 
his representative regarding a history 
of psychiatric problems since the 
reported in-service stressors.  The VA 
examiner's opinions should specifically 
address the following:

a) Diagnose all psychiatric 
disabilities demonstrated during the 
pendency of the appeal, to include, 
but not limited to schizophrenia, 
bipolar disorder, and PTSD.

b) Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual 
of Mental Disorders, Fourth Edition 
(DSM- IV).

c) If a diagnosis of PTSD is 
warranted, specify the specific in-
service stressor or stressors upon 
which that diagnosis is based.

d) Discuss whether it is as likely as 
not (more than 50 percent 
probability) that any current 
psychiatric disability is related to 
any aspect of the Veteran's active 
service.  

In doing so, the examiner must 
acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on 
the absence of evidence in the service 
medical records to provide a negative 
opinion).

3.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


